ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-178, concluding that MICHAEL A. MELE of HACKENSACK, who was admitted to the bar of this State in *3651987, and who has been temporarily suspended from the practice of law since December 6, 2002, pursuant to the Orders of the Court filed on November 6, 2002 and March 28, 2003, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3(laek of diligence), RPC 1.4(a) (failure to communicate with client) and RPC 1.16(d) (failure to notify client on termination of representation), and good cause appearing;
It is ORDERED that MICHAEL A. MELE is hereby reprimanded; and it is further
ORDERED that MICHAEL A. MELE continue to comply with the Court’s Order filed March 28, 2003, and with Rule 1:20-20 governing suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.